Citation Nr: 0715186	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-44 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In a statement received in January 
2005, the veteran withdrew his request for a hearing before 
the Board.

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C.  The veteran will be 
notified if any further action on his part is required.


REMAND

The veteran incurred a left shoulder injury in October 1955 
treated briefly with codeine sulfate, heat treatment and 
analgesic balm.  There is no further in-service treatment 
shown, but a January 1957 psychiatric evaluation includes his 
report of a "right" shoulder strain in 1955 with occasional 
discomfort when sleeping in the wrong position.  A private 
medical statement received in July 2004 recalls the veteran's 
treatment for recurrent left shoulder bursitis with Kenalog 
shots in the 1960's.

A private medical opinion dated May 2004 attributed diagnoses 
of post-traumatic osteoarthritis of the left shoulder and 
chronic impingement syndrome to the veteran's in service left 
shoulder injury.  This opinion was based, in part, on the 
veteran's reported treatment of immobilization for an 
extensive period of time.  

Thereafter, a September 2004 VA examiner provided an 
ambiguous and sometimes contradictory opinion as to the 
etiology of the left shoulder.  For example, the examiner 
noted that the fall was "likely" a contributory cause of 
the development of osteoarthritis, but the examiner also 
found that it was less likely to have been the cause of the 
current shoulder condition.  The examiner also initially 
noted a history of left shoulder complaints since the 
veteran's initial in-service injury, but at the end of the 
report the examiner appears to suggest that the veteran never 
experienced any problems since the initial injury in service.  

As noted above, the veteran's service medical records reflect 
that he reported a one and a half year history of discomfort 
in the left shoulder when sleeping in 1957, he has since 
reported a history of medical treatment in the 1960's, and he 
has also reported a history of ongoing symptoms in his left 
shoulder since that time.  As there is history of in-service 
injury and lay report of continuity of symptomatology, the 
Board finds that another medical examination and opinion is 
necessary to clarify the current nature of his left shoulder 
disability, and the extent, if any, that the current 
disability is related to his in-service injury.  38 U.S.C.A. 
§ 5103A(d) (West 2002); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

On remand, the veteran should be provided notice of the 
evidence and/or information required to establish a 
disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran notice which complies 
with the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain complete clinical records from the 
Salt Lake City, VA Medical Center (VAMC) since 
April 2004.

3.  Following completion of the foregoing 
development, schedule the veteran for 
orthopedic examination in order to determine 
the current nature and etiology of his left 
shoulder disability.  The claims folder must 
be made available to the examiner for review.  
The examiner should offer opinion on the 
following questions:
	a) what is the current diagnosis, or 
diagnoses, of left shoulder disability;
	b) whether it is least as likely as not (a 
probability of 50% or greater) that any 
currently diagnosed disability of the left 
shoulder was first manifested in service or, 
alternatively, is causally related to event(s) 
in service, to include the left shoulder 
injury in October 1955; and
	c) in providing the opinion, the examiner 
is requested to discuss the service medical 
entries in October 1955 and January 1957, the 
private physician note recalling left shoulder 
treatment in the 1960's, the physical 
therapist statement in September 2003, the 
private physician opinions in December 2003 
and May 2004, and the VA examination report in 
September 2004.

4.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  This claim must be afforded 
expeditious treatment.   See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


